Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of K.D., C.D., and C.F., III,         Appeal from the 115th District Court of
 Children                                              Marion County, Texas (Tr. Ct. No. 16-
                                                       00038). Memorandum Opinion delivered by
 No. 06-17-00068-CV                                    Chief Justice Morriss, Justice Moseley and
                                                       Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 17, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk